Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ariola (US 2018/0020776).
Regarding Claims 1, Ariola discloses a fencing shoe product with asymmetrical front foot shoe and rear foot shoe (i.e. it is well known that shoes come in pairs, a right foot shoe & a left foot shoe; therefore the right shoe is a front foot shoe and the left shoe is a rear foot shoe, inasmuch as has been claimed by Applicant, as a person can step forward with the right shoe and backward with the left shoe), the fencing shoe product comprising a front foot shoe and a rear foot shoe; the front foot shoe comprising a front foot upper (right 20), a front foot sole (right 30) connected with the front foot upper (as seen in Fig.1), and a front foot insole (para.20, right insole) detachably mounted in the front foot shoe; the rear foot shoe comprising a rear foot upper (left 20), a rear foot sole (left 30) connected with the rear foot upper (as seen in Fig.1), and a rear foot insole (para.20, left insole) detachably mounted in the rear foot shoe; the front foot upper including a front foot shoe reinforcing portion (76) located at a toe of the front foot upper for resisting wear experienced at the toe of the front foot upper (para.40-41); the rear foot upper including a rear foot reinforcing portion (72,74,76) located at a toe of the rear foot upper for resisting wear experienced at the toe of the front rear foot upper (para.40-41); an area of the rear foot reinforcing portion being larger than an area of the front foot shoe reinforcing portion (as seen in Fig.7), such that the rear foot reinforcing portion is more resistant to wear than the front foot shoe reinforcing portion for addressing a technical problem that the toe of the rear foot upper is more susceptible to wear than the front foot upper during playing a fencing sport (para.40; the wear resistance of the rear foot reinforcing portion is greater than that of the front foot shoe reinforcing portion as the rear foot reinforcing portion is larger than the front foot reinforcing portion). It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed, i.e. fencing, does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Ariola discloses the invention as presently claimed, and the footwear could be used during the act of fencing. 

Regarding Claims 2, Ariola discloses a fencing shoe product according to claim 1, wherein a wear resistance of a material used for the rear foot reinforcing portion (72,74,76) at the toe of the rear foot upper is greater than that of the front foot shoe (76) reinforcing portion at the toe of the front foot upper (para.40; the wear resistance of the rear foot reinforcing portion is greater than that of the front foot shoe reinforcing portion as the rear foot reinforcing portion is larger than the front foot reinforcing portion).  

Regarding Claims 3, Ariola discloses a fencing shoe product according to claim 2, wherein the rear foot reinforcing portion and the front foot shoe reinforcing portion are made from lightweight wear-resistant thermoplastic polyurethane material (para.40; the TPU of the reinforcing portions is lightweight as it is a small region of the shoe and a thin layer).  

Regarding Claims 4, Ariola discloses a fencing shoe product according to claim 2, wherein the toe of the front foot upper (right 20) is provided with an anti-piercing front foot protection zone (40)(as seen in Fig.7; the zone of 40 would provide a measure of anti-piercing protection, inasmuch as has been claimed by Applicant, as it has multiple layers of material between the user and a piercing object).  

Regarding Claims 10-13, Ariola discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole each have a multi-layer composite structure (as seen in Fig.1 & 4; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariola (US 2018/0020776) in view of Rivas (US 2008/0289220), in further view of Schickling (US 2017/0055629).
Regarding Claims 5, Ariola discloses a fencing shoe product according to claim 1, wherein: the front foot sole (right 30) includes a front foot outsole (right 32) for contacting with a ground (as seen in Fig.1), a front foot midsole in contact with the front foot insole (para.20); and the rear foot sole (left 30) includes a rear foot outsole (left 32) for contacting with the ground (as seen in Fig.1), a rear sole midsole in contact with the rear foot insole (para.20). Ariola does not disclose a front foot cushion embedded in the heel of the front foot midsole, and a rear foot waist covering and embedded in an arch area of a lower surface of the rear foot midsole. However, Rivas teaches a midsole (1402) having a front foot cushion (heel 1403) embedded in the heel of the midsole (para.43), and a rear foot waist (1404) covering and embedded in an arch area of a lower surface of the midsole (as seen in Fig.14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the midsoles of Ariola to include a front foot cushion and a rear foot waist in the arch area, as taught by Rivas, in order to provide a midsole which delivers support and comfort underneath the a user’s foot while the footwear is being worn. When in combination Ariola and Rivas teach the front foot cushion (of Rivas) embedded in the heel of the front foot midsole (of Ariola) and the rear foot waist (of Rivas) covering and embedded in an arch area of a lower surface of the rear foot midsole (of Ariola).
Ariola and Rivas teach the invention substantially as claimed above. Ariola does not disclose a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole. However, Schickling teaches a cushioning sole layer having an iron core (108/508; para.31, i.e. steel has iron) disposed and embedded in a middle portion of an upper surface of the cushioning sole layer (as seen in Fig.1 & 5; para.31 & 41).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear foot midsole of Ariola to include an iron core, as taught by Schickling, in order to provide a midsole that delivers increased support to the arch region of a user’s foot. When in combination Ariola, Rivas, and Schickling teach a rear foot iron core disposed and embedded in a middle portion of an upper surface of the rear foot midsole.

Regarding Claim 6, Rivas further teaches a fencing shoe product according to claim 5, wherein two side edges of the rear foot waist are bent upward and arched to wrap both sides of the rear foot midsole (as seen in Fig.14), and the rear foot waist is made from thermoplastic polyurethane material (para.34).  

Regarding Claims 14-15, Ariola discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole adopt a multi-layer composite structure (as seen in Fig.1 & 4; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 
 
3.	Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariola (US 2018/0020776) in view of Schickling (US 2017/0055629).
Regarding Claims 7, Ariola discloses the invention substantially as claimed above. Ariola does not disclose the front foot and rear foot insoles being full length from the toe to the heel of the footwear, such that the front foot insole is provided with a front foot reinforcing buffer area at each of the first metatarsophalangeal joint, a front sole and a heel area. However, Schickling teaches a full length insole (100) which would be provided in a left and right pair for a pair of shoes, such that a front foot insole (right 100) is provided with a front foot reinforcing buffer area at each of the first metatarsophalangeal joint (i.e. area of 100 at the first metatarsophalangeal joint) and a heel area (i.e. area of 100 at heel)(as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the insole of Ariola as a full length insole, as taught by Schickling, in order to provide an insole which delivers support and comfort underneath the entire length of a user’s foot. When in combination Ariola and Schickling teach the front foot insole (of Schickling) provided with a front foot reinforcing buffer area at a front sole area (of Ariola).

Regarding Claims 8, When in combination Ariola and Schickling further teach a fencing shoe product according to claim 7, wherein: the front foot insole (of modified Ariola) is provided with a front foot arch support plate (Schickling: 108) at an arch (Schickling: para.31).  

Regarding Claims 16-17, Ariola discloses a fencing shoe product, wherein the front foot upper, the front foot sole, the front foot insole, the rear foot upper, the rear foot sole and the rear foot insole each have a multi-layer composite structure (as seen in Fig.1 & 4; i.e. the upper, sole, and insole form a multi-layer composite structure, inasmuch as has been claimed by Applicant, in that there are multiple layers which form the finished footwear). 

 Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive. 
4.	Applicant’s Remarks: Applicant asserts if each of the left and right shoes is formed with a respective forefoot grip, Ariola does not teach or suggest the difference(s) between the forefoot grip of the left shoe and the forefoot grip of the right shoe.
	Examiner’s Response: Examiner respectfully disagrees and notes that, as currently claimed, Ariola discloses the claimed front foot shoe and rear foot shoe reinforcing “portions”. If Applicant is intending for the reinforcing portions to have specific boundaries or structures, then Applicant must explicitly claim such features. The term “portion” can be interpreted broadly and, therefore, Ariola discloses the structure of the currently presented claims. For these reasons, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732